 1

 2

 3

 4                                  UNITED STATES DISTRICT COURT
 5                                         DISTRICT OF NEVADA
 6                                                     ***
 7    WELLS FARGO BANK, N.A.,                                   Case No. 2:16-cv-01591-GMN-GWF
 8                                             Plaintiff,
                v.                                                            ORDER
 9
      SPRING MOUNTAIN RANCH MASTER
10    ASSOICATION, et al.,
11                                          Defendants.
12

13             This matter is before the Court on Defendant/Counterclaimant, Premier One Holdings,
14   Inc. Motion to Enlarge Time for Service of Process and For an Order for Service by Publication
15   for Counter Defendants Beatrice V. Vattima and Michael A. Vattima (ECF No. 59), filed June
16   28, 2019. No Response was filed and the time to do so has now passed.
17             Pursuant to Fed. R. Civ. P. 4(e), the state statutes in which the District Court is located
18   are followed in matters pertaining to service of summons by publication. Nev. R. Civ. P.
19   4(e)(1)(i) states that the court may permit service by publication if, after due diligence shown,
20   the plaintiff is unable to find the defendant(s) within the state, or they are avoiding the service of
21   summons. The plaintiff must prove this to the satisfaction of the court either by affidavit or by a
22   verified complaint. The Nevada Supreme Court has held that there is no objective, formulaic
23   standard for determining what is, or is not due diligence. Abreu v. Gilmer, 985 P. 2d 746, 749
24   (1999).
25             Defendant argues that it has shown due diligence. Defendant, through the use of a
26   private investigator, represents that it has attempted to serve Beatrice V. Vattima and Michael A.
27   Vattima (“Vattima Defendants”) but was unable to locate any addresses associated with the
28
                                                            1
 1   Vattima Defendants. Defendants submitted a request for information to the U.S. Postal Service

 2   in an attempt to obtain a current address and searched public records indexes, to no avail.

 3          Based on the foregoing, the Court finds that Defendant has demonstrated due diligence

 4   that warrants an order allowing Vattima Defendants to be served by publication. Accordingly,

 5          IT IS HEREBY ORDERED that Defendant/Counterclaimant, Premier One Holdings,

 6   Inc. Motion to Enlarge Time for Service of Process and For an Order for Service by Publication

 7   for Counter Defendants Beatrice V. Vattima and Michael A. Vattima (ECF No. 59) is granted.

 8   Defendant, Yukari Hidaka, may be served by Plaintiff through publication of the summons and

 9   complaint in this case at least once a week for four (4) consecutive weeks in the Nevada Legal

10   News which is a newspaper in a general circulation published in Las Vegas, Nevada.

11          IT IS FURTHER ORDERED that Defendant shall have until 90 days from the entry of

12   this Order to complete service upon Vattima Defendants.

13          Dated this 15th day of July, 2019.

14

15
                                                          GEORGE FOLEY, JR.
16                                                        UNITED STATES MAGISTRATE JUDGE
17

18
19

20

21

22

23

24

25

26

27

28
                                                      2
